Citation Nr: 0102387	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.

Entitlement to an increased evaluation for right trench foot, 
currently rated as 10 percent disabling.

Entitlement to an increased evaluation for left trench foot, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
November 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that assigned separate 
evaluations of 10 percent for the disabilities shown on the 
first page of this remand, previously rated as one 
disability, pes planus, and assigned a 10 percent rating.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103) redefined VA's duty to assist the 
veteran.  In this case, there is additional VA duty to assist 
the veteran in the development of his claims for higher 
ratings for his service-connected foot disorders.

The veteran testified at a video conference before the 
undersigned in December 2000.  He testified to the effect 
that he would undergo a VA medical evaluation to determine 
the severity of his service-connected foot disorders later in 
December 2000 and that he would submit a private medical 
report showing treatment by a podiatrist for these 
conditions.  Reports of the veteran's VA evaluation in 
December 2000 and of treatment by a podiatrist have not been 
associated with the appellate record.  The duty to assist the 
veteran in the development of his claims includes obtaining 
these reports.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for his service-connected foot 
disorders since 1999.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including the report of the veteran's VA 
evaluation for foot problems in December 
2000.

2.  The RO should notify the veteran of 
any unsuccessful efforts to obtain 
information, explain to him the efforts 
made to obtain these records, and 
describe to him the further action that 
will be taken with respect to his claims.

3.  After the above development, the RO 
should review the veteran's claims.  
Thereafter, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



